Citation Nr: 1215912	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-11 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Michael Smith, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, and from March 1989 to September 1992.  She also had service in the reserves from 1993 to 1997.

This case comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision.  The Veteran testified at a Travel Board hearing before the undersigned in June 2004 with regard to the issue of service connection for PTSD.  The Veteran has also testified at two separate Board hearings on issues unrelated to the issue of entitlement to service connection for PTSD.

In June 2009, the Board denied service connection for PTSD, and the Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which vacated the Board decision and remanded the claim for development pursuant to a May 2010 joint motion for remand (JMR).

The Board complied with the JMR, remanding the claim for additional development in February 2011.  This development was accomplished and the claim is once again before the Board.

The issue of this decision involves the claim of service connection for PTSD.  Notably, there are indications of a psychiatric problem other than PTSD.  An RO rating decision in April 2005 denied service connection for depression, and that determination was not appealed to the Board.  As such, the issue before the Board is limited to the PTSD claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (discussing the scope of a claim when multiple psychiatric diagnoses are present). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

As noted, the Board remanded the Veteran's claim for additional development in February 2011.  Since that time, the Veteran has on several occasions requested to be scheduled for an additional hearing before the Board either video or travel (whichever is first available).  Given the passage of time since the initial hearing, the Board concludes that good cause exists to order a second hearing.

The Veteran is advised that it cannot be guaranteed that her second hearing on the issue of service connection for PTSD will be before the undersigned Veterans Law Judge who conducted her Board hearing in 2004.  

This is relevant as the law requires that when two separate Veterans Law Judges conduct hearings on the same issue, a panel of three Veterans Law Judges must convene to reach the ultimate decision in the case.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R.  § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  However, the appellant is not required to have a hearing with all three Veterans Law Judges.  Thus, the Veteran is apprised that if she does not wish to appear for a third hearing, she should so inform the VLJ conducting the upcoming Board hearing of this fact (or withdraw her request for a second hearing on the same subject).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in the order that the new request was received. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



